                  Case 7:21-cv-02676 Document 1 Filed 03/29/21 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


    ASHLEY FACCIOLA, on behalf of herself
    and all others similarly situated,
                                                             Civil Action No.
                                Plaintiff,

             v.                                              CLASS ACTION COMPLAINT
                                                             AND DEMAND FOR JURY
    MID-HUDSON VALLEY FEDERAL                                TRIAL
    CREDIT UNION,

                                Defendant.


        Plaintiff Ashley Facciola, (“Plaintiff”), individually and on behalf of all others similarly

situated, brings this Class Action Complaint (“Complaint”) against Mid-Hudson Valley Federal

Credit Union (“MHV” or “Defendant”), based upon personal knowledge with respect to herself,

and on information and belief and the investigation of counsel as to all other matters, in support

thereof alleges as follows:

                                             INTRODUCTION

        1.         This is a civil action seeking monetary damages and restitution from defendant

Mid-Hudson Valley Credit (“MHV”), arising from its practices of assessing “overdraft fees” (or

“OD Fees”) to consumer deposit accounts that were never even overdrawn. 1

        2.         Besides being deceptive, unfair and unconscionable, these practices breach

contractual promises that MHV made to all accountholders—namely, that it would charge OD

Fees only as a result of transactions that actually overdraw an account.

        3.         In plain, clear, and simple language, the contractual checking account documents



1
  MHV refers to its overdraft fees as “Insufficient Funds Charges” in account statements and as “No Bounce service
fees” in its contractual documents.
             Case 7:21-cv-02676 Document 1 Filed 03/29/21 Page 2 of 11




promise that MHV will only charge an OD Fee for “each item in excess of your available

balance” under their “No Bounce Courtesy Service.” 2

        4.      Nonetheless, as happened to Plaintiff here, MHV regularly charges OD Fees to its

consumer deposit accounts even where they are not overdrawn.

        5.      Specifically, Plaintiff was repeatedly charged OD Fees on routine transactions,

even though, according to the monthly account statements prepared by MHV, her account

balance never went into the negative for the supposed overdraft event. By definition, then, there

were always funds to pay the full amount of those transactions—yet MHV assessed an OD Fee

on them anyway.

        6.      In short, MHV is not authorized by contract to charge OD Fees on transactions

that have not overdrawn an account. But MHV nonetheless has done so and continues to do so,

in breach of its contract with its account holders.

        7.      Plaintiff and numerous other MHV customers have suffered monetary damages

from MHV’s practices. On behalf of herself and the putative classes, Plaintiff seeks damages,

restitution and injunctive relief for MHV’s breaches of contract.

                                   JURISDICTION AND VENUE

        8.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332(d)(2), because the matter in controversy exceeds $5,000,000, exclusive of interest

and costs, and is a class action in which at least one member of each of the Classes is a citizen of

a State different from the Defendant. The number of members of the proposed Class and

Subclass in aggregate exceeds 100 accountholders. 28 U.S.C. § 1332(d)(5)(B).

        9.      This Court has personal jurisdiction over the Defendant because Defendant


2
 See MHV’s “Membership Terms and Conditions” and “No Bounce Privilege Policy,” copies of which are attached
hereto at Exhibits 1 and 2, respectively (hereinafter, the “Account Documents”).


                                                     2
             Case 7:21-cv-02676 Document 1 Filed 03/29/21 Page 3 of 11




maintains their principal place of business in New York and in this District.

       10.     Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to the claims asserted herein occurred in this District

and because Defendant maintains their principal place of business in this District.


                                             PARTIES

       11.     Plaintiff Ashley Facciola is a citizen of New York, residing in New Windsor,

New York. Plaintiff has a personal checking account with MHV, which is governed by MHV’s

Account Documents.

       12.     Defendant MHV is a Credit Union with its principal place of business in

Kingston, New York. Among other things, MHV is engaged in the business of providing retail

banking services to consumers, including Plaintiff and members of the putative class and

subclass, throughout multiple states.

                 FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

       13.     MHV issues debit cards to its checking account customers, including Plaintiff,

which allow its customers to have electronic access to their checking accounts for purchases,

payments, withdrawals and other electronic debit transactions.

       14.     Pursuant to its standard Account Documents, MHV charges OD Fees (currently in

the amount of $35.00 each) for debit card and other types of transactions that purportedly result

in an overdraft of a personal checking account.

       A.      MHV Makes Important Contractual Promises To Its Account Holders

       15.     Plaintiff’s checking account with MHV is, and was at all relevant times, governed

by MHV’s standardized “Membership Terms and Conditions” and “No Bounce Privilege

Policy,” the material terms of which are drafted by MHV, amended by MHV from time to time



                                                  3
               Case 7:21-cv-02676 Document 1 Filed 03/29/21 Page 4 of 11




at its convenience and complete discretion, and imposed by MHV on all of its customers, copies

of which are attached hereto at Exhibits 1 and 2, respectively (hereinafter, the “Account

Documents”).

         16.    In plain, clear, and simple language in No Bounce Privilege Policy concerning

OD Fees, MHV promises its account holders that “[I]f you inadvertently overdraw your

account, we will have the discretion to pay the overdraft, subject to the limit of your No

Bounce and the No Bounce service fee. Ex. 2 (emphasis added).

         17.    Nowhere in the Account Documents does MHV disclose that an OD Fee may be

charged for transactions that do not overdraw an account, as happened to Plaintiff here. Indeed,

as a matter of logic and common sense, only items that actually bring the account into a negative

balance actually should overdraw your account.

         B.     MHV’s Conduct Breaches The Account Agreement With Its Account
                Holders

         18.    Plaintiff’s checking account with MHV is, and at all relevant times was, governed

by MHV’s standardized Account Agreement, the material terms of which are drafted by MHV,

amended by MHV from time to time at its convenience and complete discretion, and imposed by

MHV on all of its customers.

         19.    In plain, clear, and simple language, the checking account contract documents

discussing OD Fees promise that MHV will only charge an OD Fee on a transaction “if you

inadvertently overdraw your account.”

                [I]f you inadvertently overdraw your account, we will have the
                discretion to pay the overdraft, subject to the limit of your No
                Bounce and the No Bounce service fee.

Ex. 2.

         20.    MHV has breached its promise to its account holders in the Account Documents



                                                 4
                     Case 7:21-cv-02676 Document 1 Filed 03/29/21 Page 5 of 11




to only charge fees if there are insufficient funds to cover the item in question such that the item

“inadvertently overdraw[s] your account.” In breach of this promise, MHV routinely charges

OD Fees resulting from transactions for which there were sufficient funds to cover the item in

question and that did not actually overdraw the account, as happened to Plaintiff here.

           C. Plaintiff’s Experience

           21.        Plaintiff has one checking account with MHV, which is governed by MHV’s

Account Agreement and related documents.

           22.        On numerous occasions, including but not limited to the instance below, Plaintiff

was assessed an OD Fee in the amount of $35.00, despite that her account never went negative

even after the transaction that supposedly caused the OD Fee was posted.

           23.        By way of example, on August 25, 2020, Plaintiff was charged a $35.00 OD Fee

on a transaction that did not overdraw her account.

           24.        This OD Fee was charged on a $41.09 POS 3 Withdrawal from Color Street LLC

that was made when Plaintiff’s balance was $83.37. After this withdrawal was subtracted from

her account, she was left with $42.28 to which Defendant then subtracted an additional OD Fee

of $35.00 despite Plaintiff’s account having sufficient funds to cover the transaction.

           25.        By further way of example, on July 28, 2020, Plaintiff was charged a $35.00 OD

Fee on a transaction that did not overdraw her account.

           26.        This OD Fee was charged on a $70.39 PayPal instant transfer that was made when

Plaintiff’s balance was $217.88. After this withdrawal was subtracted from her account, she was

left with $147.49 to which Defendant then subtracted an additional OD Fee of $35.00 despite

Plaintiff’s account having sufficient funds to cover the transaction.



3
    Point of Sale.


                                                       5
             Case 7:21-cv-02676 Document 1 Filed 03/29/21 Page 6 of 11




       27.     Plaintiff at all times had sufficient funds to cover the foregoing transactions (and

numerous other transactions like them that occurred during the past five years) that resulted in

improper OD Fees.

       28.     Because the foregoing OD Fees were charged even though Plaintiff’s account

balance was not overdrawn by the transactions at issue, MHV assessed the fees in violation of its

own Account Agreement with Plaintiff.

                                    CLASS ALLEGATIONS

       29.     Plaintiff brings this action on behalf of themselves and all others similarly situated

pursuant to Rule 23 of the Federal Rules of Civil Procedure. This action satisfies the numerosity,

commonality, typicality, adequacy, predominance and superiority requirements of Rule 23.

       30.      The proposed class is defined as:

       Class 1: The Nationwide “Sufficient Funds Class”

               All MHV checking account holders in the United States who, within the

               applicable statute of limitation period, were charged one or more OD Fee as a

               result of a transaction that did not overdraw an account.

       Subclass 1: The New York “Sufficient Funds Subclass”

               All MHV checking account holders in the State of New York who, within the

               applicable statute of limitation period, were charged one or more OD Fee as a

               result of a transaction that did not overdraw an account.

The class and subclass are collectively referred to as the “Classes.”

       31.     Plaintiff reserves the right to modify or amend the definition of the proposed

Classes before the Court determines whether certification is appropriate.

       32.     Specifically excluded from the Classes are MHV, its parents, subsidiaries,




                                                 6
             Case 7:21-cv-02676 Document 1 Filed 03/29/21 Page 7 of 11




affiliates, officers and directors, any entity in which MHV has a controlling interest, all

customers who make a timely election to be excluded, governmental entities, and all judges

assigned to hear any aspect of this litigation, as well as their immediate family members.

       33.        The members of the Classes are so numerous that joinder is impractical. The

Classes consist of thousands of members, the identity of whom is within the knowledge of and

can be ascertained only by resort to MHV’s records.

       34.        The claims of the representative plaintiff are typical of the claims of the Classes in

that the representative plaintiff, like all members of the Classes, was charged overdraft fees on

transactions that were authorized into a positive available balance. The representative plaintiff,

like all members of the Classes, has been damaged by MHV’s misconduct in that she has paid

assessed unfair and unconscionable overdraft fees. Furthermore, the factual basis of MHV’s

misconduct is common to all members of the Classes, and represents a common thread of unfair

and unconscionable conduct resulting in injury to all members of the Classes. Plaintiff has

suffered the harm alleged and has no interests antagonistic to the interests of any other members

of the Classes.

       35.        There are numerous questions of law and fact common to the Classes and those

common questions predominate over any questions affecting only individual members of the

Classes.

       36.        The questions of law and fact common to the Classes include:

                  a. Whether MHV charged overdraft fees on transactions when those transactions

                     did not overdraw accounts;

                  b. Whether MHV breached its own contract by charging overdraft fees on

                     transactions when those transactions did not overdraw accounts;




                                                    7
             Case 7:21-cv-02676 Document 1 Filed 03/29/21 Page 8 of 11




               c. The proper method or methods by which to measure damages; and

               d. The declaratory, injunctive, and other equitable relief to which the Classes are

                   entitled.

       37.     Ms. Facciola is committed to the vigorous prosecution of this action and has

retained competent counsel experienced in the prosecution of class actions and, in particular,

class actions on behalf of consumers and against financial institutions. Accordingly, Ms.

Facciola is an adequate representative and will fairly and adequately protect the interests of the

Classes.

       38.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Since the amount of each individual class member’s claim is

small relative to the complexity of the litigation, and due to the financial resources of MHV, no

class member could afford to seek legal redress individually for the claims alleged herein.

Therefore, absent a class action, the Classes will continue to suffer losses and MHV’s

misconduct will proceed without remedy.

       39.     Even if Class members themselves could afford such individual litigation, the

court system could not. Given the complex legal and factual issues involved, individualized

litigation would significantly increase the delay and expense to all parties and to the Court.

Individualized litigation would also create the potential for inconsistent or contradictory rulings.

By contrast, a class action presents far fewer management difficulties, allows claims to be heard

which might otherwise go unheard because of the relative expense of bringing individual

lawsuits, and provides the benefits of adjudication, economies of scale and comprehensive

supervision by a single court.

       40.     Plaintiff suffers a substantial risk of repeated injury in the future. Plaintiff, like all




                                                   8
             Case 7:21-cv-02676 Document 1 Filed 03/29/21 Page 9 of 11




members of the Classes, is at risk of additional overdraft fees on transactions that do not

overdraw her account. Plaintiff and the members of the Classes are entitled to injunctive and

declaratory relief as a result of the conduct complained of herein. Money damages alone could

not afford adequate and complete relief, and injunctive relief is necessary to restrain MHV from

continuing to commit its unfair and illegal actions.

       41.     MHV has acted or refused to act on grounds generally applicable to the Classes,

thereby making appropriate final injunctive relief or corresponding declaratory relief with

respect to the Classes as a whole.

                                       CAUSE OF ACTION

                                            COUNT I
                                        Breach Of Contract
                                     (On Behalf Of The Classes)

       42.     Plaintiff incorporates by reference each of the allegations set forth in the

preceding paragraphs.

       43.     Plaintiff, and all members of the proposed Classes, contracted with MHV for bank

account deposit, checking, ATM, and debit card services, as set forth in the Account Agreement.

       44.     MHV breached promises made to Plaintiff and all members of the proposed

Sufficient Funds Class when, as described herein, MHV charged overdraft fees as a result of

transactions that did not overdraw a checking account.

       45.     Plaintiff and all members of the proposed Sufficient Funds Class have performed

all, or substantially all, of the obligations imposed on them under the contract.

       46.     Plaintiff and all members of the proposed Sufficient Funds Class have sustained

damages as a result of MHV’s breach of the contract.




                                                 9
             Case 7:21-cv-02676 Document 1 Filed 03/29/21 Page 10 of 11




                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

judgment against Defendant, as follows:

                (a)     For an order certifying this action as a class action, appointing Plaintiff as

                        Class Representative, and appointing Plaintiff’s counsel as Class Counsel;

                (b)     For compensatory damages on all applicable claims and in an amount to

                        be proven at trial;

                (c)     For restitution on all applicable claims and in an amount to be proven at

                        trial;

                (d)     For an order requiring Defendant to disgorge, restore, and return all

                        monies wrongfully obtained together with interest calculated at the

                        maximum legal rate;

                (e)     For an order enjoining the wrongful conduct alleged herein;

                (f)     For other appropriate injunctive and other equitable relief;

                (g)     For costs;

                (h)     For pre-judgment and post-judgment interest as provided by law;

                (i)     For attorneys’ fees under the account contracts, the common fund

                        doctrine, and all other applicable rules and law; and
                (j)     For such other relief as the court deems just and proper.

                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

and all issues in this action so triable of right.

Dated: March 29, 2021                            Respectfully submitted,


                                                 BURSOR & FISHER, P.A.

                                                 By:      /s/ Joseph I. Marchese


                                                     10
Case 7:21-cv-02676 Document 1 Filed 03/29/21 Page 11 of 11




                                      Joseph I. Marchese

                          Joseph I. Marchese
                          888 Seventh Ave, Third Floor
                          New York, NY 10019
                          Telephone: (646) 837-7150
                          Facsimile: (212) 989-9163
                          E-Mail: jmarchese@bursor.com

                          Attorney for Plaintiff




                            11
